—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about March 16, 1993, striking appellants’ pleadings in these consolidated actions, unanimously affirmed, with costs.
Evidence adduced at the hearing supports the IAS Court’s findings that appellants falsely stated that documents that had been ordered produced were not available, and then attempted to obtain false statements from others in an effort to conceal the original falsehood. Such "willful misbehavior” warrants the drastic sanction of dismissal (Lipin v Bender, 193 AD2d 424, 428). Appellants’ argument that they were never properly adjudicated in contempt is misplaced, since the wrong being punished is not contempt but an attempt to suppress legitimate evidence (see, Colonial Beacon Oil Co. v B. Taranto, Inc., 143 Misc 425). In any event, even if deemed a contempt, appellants were not denied due process (see, People v Henriques & Co., 267 NY 398, 403). We have considered the appellants’ remaining arguments, and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ellerin and Wallach, JJ.